Citation Nr: 1044103	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 Rating Decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This claim was reopened and denied by the Board in February 2008.  
The Veteran appealed the Board's decision to the Veterans Claims 
Court.  In a February 2009 Order, the Court Clerk granted the 
parties Joint Motion for Remand (JMR), vacated the Board's 
February 2008 decision, only with regard to the denial of service 
connection, and remanded the matter to the Board for compliance 
with the instructions in the JMR.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the JMR, the claims file is to be remanded for 
further development.   Specifically, on July 13, 2010, subsequent 
to the previous Board denial and the JMR, VA published a final 
rule that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  

This revision adds to the types of PTSD claims that VA will 
accept through credible lay testimony alone as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

In light of the above, the Veteran should be afforded another 
examination.  The examiner must explicitly comment on the claimed 
stressors (including fear of hostile activity), to include the 
stressors given in the August 2005 statement and April 2003 
statement and state whether the stressors sufficiently support a 
diagnosis of PTSD.  

Further, the record contains several VA treatment reports that 
diagnose major depression disorder (MDD) following an objective 
examination and recurring treatment of the Veteran.  Upon review 
of the Veteran's statements and his statements to others, the 
Board finds a VA mental disorder examination is necessary to 
determine whether any acquired mental disorder other than PTSD is 
attributable to his service in Vietnam.   

Finally, the VA treatment reports of record end in March 2007.  
Current VA treatment records pertaining to his mental health 
should be obtained and included in the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records pertaining to 
the Veteran's mental health from the Jackson 
VAMC dated March 2007 to present and include 
them in the record.

2.  Schedule the Veteran for an examination 
to ascertain the existence and etiology of 
his claimed psychiatric disorder, to include 
PTSD and any other psychiatric disorder 
identified.  Treatment reports list an 
additional diagnosis of MDD.  

The claims file must be made available for 
review by the examiner, and the examination 
report must reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should opine as to the following:

*	Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
claimed PTSD is a result of a sufficient 
in-service stressor(s), one that is 
adequate to support a diagnosis of PTSD, 
and whether the symptoms are related to 
that claimed stressor(s)?

*	Is it at least as likely as not (50% or 
greater probability) that the diagnosed 
acquired psychiatric disorder is related 
to or aggravated by the Veteran's active 
duty service, in particular his service 
in the Republic of Vietnam.  

A rationale for any opinion advanced must be 
provided.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology.  

3.  Then readjudicate the claims in light of 
any additional evidence obtained and in 
consideration of the amended psychiatric 
regulations.  

If any benefit sought on appeal remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

